Citation Nr: 1009945	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-13 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a fracture of the 
left proximal humerus, claimed as a left arm disability, as 
secondary to service-connected bilateral knee disabilities.

2.  Entitlement to service connection for a left elbow 
condition, as secondary to service-connected bilateral knee 
disabilities.

3.  Whether new and material evidence to reopen a claim for 
service connection for a low back condition, to include as 
secondary to service-connected bilateral knee disabilities, 
has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from April 1985 to April 1989.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.  In August 2008, the Veteran 
testified during a hearing before a Decision Review Officer 
(DRO) at the RO.  A transcript of that hearing is of record.  
In January 2010, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing is also of record.  


FINDINGS OF FACT

1.  The weight of the probative evidence establishes that the 
fracture of the left proximal humerus and the left elbow 
condition are not related to any service-connected 
disability.

2.  The Veteran's claim for service connection for a low back 
condition was denied by the RO in an October 2001 rating 
decision and denied by the Board in a March 2006 decision.  

3.  New evidence raising a reasonable possibility of 
substantiating the claim for service connection for a low 
back condition, to include as secondary to service-connected 
bilateral knee disabilities, has not been received.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a fracture of the 
left proximal humerus, as secondary to service-connected 
bilateral knee disabilities, are not met.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2009).

2.  The criteria for service connection for a left elbow 
condition, as secondary to service-connected bilateral knee 
disabilities, are not met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).

3.  New and material evidence has not been received to reopen 
a claim for service connection for a low back condition, to 
include as secondary to service-connected bilateral knee 
disabilities.  38 U.S.C.A. § 5108, 7104 (West 2002); 38 
C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claims for 
service connection in the June 2007 rating decision, he was 
provided notice of the VCAA in November and December 2006.  
The VCAA letters indicated the types of information and 
evidence necessary to substantiate the secondary service 
connection claims and the division of responsibility between 
the Veteran and VA for obtaining that evidence, including the 
information needed to obtain lay evidence and both private 
and VA medical treatment records.  

As regards the Veteran's claim to reopen, he was provided 
notice of the VCAA in June 2007.  The letter indicated that 
the basis of the previous denial was that there was no 
evidence that the Veteran's low back disability either 
occurred in or were caused by service, and that, therefore, 
the evidence necessary to substantiate his claim must relate 
to this fact.  See Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006).  Although the VCAA letter was provided after the 
initial adjudication of the claim, he was furnished a 
statement of the case in April 2008.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  See also Mayfield, 444 
F.3d 1328; Pelegrini, 18 Vet. App. 112.

The Board notes that the Veteran has not been provided 
specific notice regarding disability ratings and effective 
dates.  However, because the Board's decision herein denies 
the claims on appeal, no disability rating or effective date 
is being, or is to be, assigned.  Accordingly, there is no 
possibility of prejudice to the Veteran under the notice 
requirements of Dingess/Hartman, 19 Vet. App. 473.

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, private medical records, VA outpatient 
treatment reports, and statements and testimony from the 
Veteran and his representative.  The Veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The Veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2009).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  Service connection may also be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by a 
service-connected disability, but also for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
38 C.F.R. § 3.310 (2009).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 
(1999).  

On his November 2006 claim for benefits, the Veteran stated 
that his knee gave out and he fell 17 feet off his roof, 
shattering his humerus and causing back, elbow, and left arm 
damage.  

During his DRO hearing, he testified that his right knee gave 
out and that, contrary to the medical records, the ladder did 
not break.  He added that the ladder was aluminum and that he 
still had it.  He also testified that he suffered a head 
injury and there was blood coming out of his ears, nose, and 
mouth.  

During his Board hearing, he testified that his knees gave 
way while bending and that the fall was not due to a trip or 
misstep.  He also indicated that he suffered a head injury 
and lost consciousness for about 20 seconds.  He added that 
no one witnessed the fall.  He also testified that VA 
prosthetics staff have told him that it is very probable that 
his knees caused the fall.  

After review, the Board finds that service connection for a 
fracture of the left proximal humerus and a left elbow 
condition, as secondary to service-connected bilateral knee 
disabilities, is not warranted.

Initially, the Board notes that service connection is in 
effect for left and right knee strains, each rated as 10 
percent, and for left and right knee limitation of flexion, 
each rated as 10 percent.

A May 10, 2006 emergency medical technician note reflects 
that the Veteran was working on his metal roof when he went 
to get onto the ladder and slipped on the metal, striking his 
abdomen on the edge of the roof and falling approximately 15 
feet to the ground, landing on his left shoulder.  He noted 
that the left arm was completely behind him.  He denied loss 
of consciousness and was alert and oriented times four.  He 
stated that the only pain that he had was in his left 
shoulder.  Head, eyes, ears, nose, and throat were 
unremarkable.  He denied neck or back pain.  

A May 10, 2006 private emergency physician record reflects 
that he injured his left shoulder and elbow when he fell 
through the roof about 15 feet.  He denied loss of 
consciousness and head injury.

A May 10, 2006 private emergency department nursing flow 
sheet reflects that he fell from the roof about 15 feet after 
the ladder broke, hitting his abdomen and then the left elbow 
and landing on the left arm pinned behind him.  It also notes 
that the emergency medical service report reflects that he 
slid off the roof.  The Veteran denied loss of consciousness 
and remembered the event.  He was alert and oriented.

A May 11, 2006 VA history and physical note reflects that he 
fell approximately 10 feet off a ladder yesterday when 
climbing down from the roof, landing on his left side, 
predominantly on his left shoulder.  He complained primarily 
of left shoulder pain and milder left thigh pain.  He denied 
loss of consciousness.  Examination of the left upper 
extremity revealed swelling and tenderness to palpation over 
the shoulder and a superficial laceration over the tip of the 
olecranon.  The back was nontender over the midline of the 
thoracic and lumbar spines, and the knees were stable to 
varus and valgus stress.

A May 12, 2006 VA chaplain spiritual care visit note reflects 
that he fell off his roof and his arm was behind his back 
when he got off the ground.

A May 26, 2006 VA discharge summary reflects that he fell 10 
feet off a ladder while climbing down his roof.  Diagnoses 
included left proximal humerus fracture and the operations 
performed included an open reduction and internal fixation of 
the left proximal humerus fracture.

Given the above, the Board notes that there are some 
inconsistencies in the medical records regarding the 
circumstances surrounding the Veteran's fall from the roof.  
The emergency medical technician note reflects that he 
slipped while getting on the ladder.  The emergency physician 
record reflects that he fell through the roof.  The emergency 
department nursing flow sheet reflects that he fell from the 
roof after the ladder broke, and notes that the emergency 
medical service report reflects that he slid off the roof.  
The VA history and physical note reflects that he fell off a 
ladder when climbing down from the roof.  Despite the 
differences, none of the medical records reflects that the 
fall was due to the Veteran's knee giving out.  

The Board notes the Veteran's testimony at the DRO hearing 
that his right knee gave out and his testimony at the Board 
hearing that his knees gave way; however, the Board finds the 
statements in the medical records contemporaneous to the 
accident, particularly the emergency medical technician note 
- the first medical record of the accident, to be more 
probative than the testimony provided at the DRO and Board 
hearings over two and three years later, respectively.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  In support of 
this finding, the Board notes that, while the Veteran 
testified at the DRO hearing that he suffered a head injury 
with associated blood coming from his ears, nose, and mouth, 
and he indicated at the Board hearing that he suffered a head 
injury, none of the contemporaneous medical evidence shows 
that he suffered a head injury or that there was any blood 
coming from his ears, nose, or mouth.  Indeed, the first 
medical record of the accident - the emergency medical 
technician note - reflects that the head, eyes, ears, nose, 
and throat were unremarkable.  Further, while the Veteran 
testified at the Board hearing that he thought that he was 
unconscious for 20 seconds, all of the contemporaneous 
medical evidence, including the emergency medical technician 
note, shows that he denied loss of consciousness.  Thus, the 
Veteran's testimony during his hearings - as a recollection 
of the events of the May 2006 accident - is not supported by 
the medical evidence of record and its probative value is 
accordingly reduced.  

In light of the above, the Board finds that the weight of the 
probative evidence establishes that the injuries to his left 
arm and elbow are not related to his service-connected knee 
disabilities.

The Board notes the Veteran's testimony at the Board hearing 
that VA prosthetics staff have told him that it is very 
probable that his knees caused the fall.  However, the Board 
observes that a lay person's account of what a medical 
professional purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Moreover, 
given the above evidence, which fails to show that his 
service-connected knee disabilities caused the fall and shows 
that his knees were stable on examination the day after the 
fall, and with no indication that the VA prosthetics staff 
reviewed the Veteran's claims file, the Board finds the 
opinion as related by the Veteran to be of little probative 
value.  See Hayes, 5 Vet. App. at 69-70; Guerrieri, 4 Vet. 
App. at 470-71; Madden v. Gober, 123 F.3d 1477, 1481 (Fed. 
Cir. 1997) (the Board is entitled to discount the weight, 
credibility, and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence).

The Board also notes the request by the Veteran's 
representative at the Board hearing that the Veteran be 
afforded a VA examination to determine whether it is possible 
that his service-connected knees gave out and caused the 
fall.  Under the VCAA, VA is obligated to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service or, in this case, a service-
connected disability; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service, or service-connected disability, must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  In this case, given the lack of competent medical or 
lay evidence relating the Veteran's claimed disorders to his 
service-connected knee disabilities, an examination 
addressing the nature and etiology of such disorders is not 
"necessary."  

Accordingly, the claims must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Claim to Reopen

The Veteran's claim for service connection for a low back 
condition was denied by the RO in an October 2001 rating 
decision and denied by the Board in a March 2006 decision.  
The basis of the Board's denial was that, although there were 
complaints of back pain in service, there was no evidence of 
a chronic back disorder for many years after discharge and 
the back disorder diagnosed after discharge was associated 
with a post-service motor vehicle accident.  

Generally, a final decision issued by the RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. § 
7105(c) (West 2002).  The exception to this rule is 38 
U.S.C.A. § 5108 (West 2002), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  

"New evidence" is evidence that has not previously been 
reviewed by VA adjudicators.  "Material evidence" is 
existing evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2009).

Furthermore, in determining whether evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curium).  The Board must review all of the 
evidence submitted since the last final disallowance of the 
claim on any basis in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

In this case, the Veteran attempts to reopen his previously 
denied claim for service connection for a low back condition 
by asserting that his low back condition was aggravated by a 
fall caused by his service-connected bilateral knee 
disabilities.  He does not allege that his low back condition 
is directly related to service and he has not provided any 
such evidence.

The pertinent evidence added to the record since the March 
2006 denial of the Veteran's claim has been discussed above 
in the analysis of his claims for service connection for a 
fracture of the left proximal humerus and a left elbow 
condition.  Thus, they will not be reiterated but only 
referred to in this analysis.

After reviewing the record, the Board finds that new and 
material evidence has not been received to reopen the 
Veteran's claim.  As found above, the new evidence fails to 
show that the fall from the roof that allegedly aggravated 
his low back condition was caused by his service-connected 
knee disabilities.  Although new, the evidence does not 
relate to unestablished facts necessary to substantiate the 
claim for a low back condition in a way that would raise a 
reasonable possibility of substantiating the previously 
denied claim.  The evidence does not help to establish that 
the low back condition has been aggravated by a service-
connected disability, as newly alleged.  Indeed, the Veteran 
denied back pain to the emergency medical technician on the 
day of the accident and the back was not tender on 
examination on the following day.  The evidence also does not 
help to establish that the low back condition was incurred in 
or aggravated by service.  The Veteran has not submitted any 
new evidence in this regard.  

Therefore, the Board finds that new and material evidence has 
not been received to reopen the previously denied claim for 
service connection for a low back condition, to include as 
secondary to service-connected bilateral knee disabilities.  
Accordingly, the claim must remain denied.




ORDER

Service connection for a fracture of the left proximal 
humerus, as secondary to service-connected bilateral knee 
disabilities, is denied.

Service connection for a left elbow condition, as secondary 
to service-connected bilateral knee disabilities, is denied.

New and material evidence has not been received to reopen the 
claim for service connection for a low back condition, to 
include as secondary to service-connected bilateral knee 
disabilities, and the claim remains denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


